Citation Nr: 1231797	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear. 

2.  Entitlement to service connection for vision impairment.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1969 to September 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for PTSD, vision impairment and hearing impairment; and, confirmed and continued a previous denial of service connection for residuals of an injury to the left foot based on a finding that new and material evidence had not been received since that claim was last finally denied. 

The November 2004 rating decision also denied claims of service connection for diabetes mellitus, peripheral neuropathy of both lower extremities, and sexual dysfunction (ED).  These claims were initially denied based on findings of no in-service incurrence, no nexus to service, and no exposure to Agent Orange in service.  However, the RO subsequently confirmed that the Veteran's active military service included in-country service in the Republic of Vietnam during the Vietnam War era, and as such, exposure to Agent Orange is presumed.  The Veteran's presumed exposure to Agent Orange during service established a basis upon which to grant service connection for diabetes mellitus. 

This grant of service connection, in turn, established a basis on which to grant service connection for peripheral neuropathy of the lower extremities and ED, as secondary to the service-connected diabetes mellitus. 

The RO issued a rating decision in January 2009 granting service connection for diabetes mellitus, with an initial rating of 20 percent; peripheral neuropathy of the left lower extremity, rated at 10 percent; peripheral neuropathy of the right lower extremity, rated at 10 percent; and erectile dysfunction, evaluated as zero percent.  As these grants of service connection represent a full grant of benefits on appeal with respect to those issues, they are no longer in appellate status or before the Board.  The Veteran's representative agreed in the August 2012 Informal Hearing Presentation that this decision was a full grant of the benefits sought.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in August 2006.  A transcript of his testimony is associated with the claims file. 

In May 2009, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of their testimony is also associated with the claims file. 

The current issues were previously before the Board in June 2010, as were the issues of entitlement to service connection for post-traumatic stress disorder (PTSD), entitlement to service connection for left ear hearing loss, and whether new and material evidence had been received to reopen a previously denied claim for service connection for the residuals of a left foot disability.  The Board granted service connection for a psychiatric disability to include PTSD.  The Board also reopened the claim for service connection for the residuals of a left foot injury, and remanded the reopened claim as well as the claims for service connection for hearing loss and vision impairment for additional evidentiary development.  

After the development requested by the Board was complete, entitlement to service connection for hearing loss of the left ear, tinnitus of the left ear, and a left ankle sprain previously claimed as the residuals of a left foot injury, was granted in a February 2012 rating decision.  As these grants of service connection represent a full grant of benefits on appeal with respect to those issues, they are no longer in appellate status or before the Board.  Once again, the Veteran's representative agrees in the August 2012 Informal Hearing Presentation that this decision was a full grant of the benefits sought for those issues.  

The remaining issues are as listed on the first page of this decision and have been returned to the Board for further appellate review.  

The issue of entitlement to service connection for vision impairment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's auditory thresholds for the right ear do not and have never measured 40 decibels or higher at 500, 1000, 2000, 3000, or 4000 Hertz; have never measured 26 decibels or higher at three of those same frequencies; and the right ear has never had speech recognition scores of less than 94 percent using the Maryland CNC test. 


CONCLUSION OF LAW

Hearing loss of the right ear as defined by VA regulations was not incurred due to active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in May 2004 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  

The Veteran has not been provided with all the notification required by Dingess.  However, as will be demonstrated, this is harmless error.  Veteran status has been established and is not in dispute.  Information regarding the existence of a disability and a connection between that disability and active service was contained in the May 2004 notification.  The Veteran has not received information regarding the assignment of effective dates or disability evaluations.  However, as his claim for hearing loss will be denied, neither an effective date nor disability evaluation will be assigned.  Furthermore, it should be noted that the Veteran was provided with this information in regards to another claim for service connection in a September 2006 letter.  The Veteran has not argued and the record does not show that the failure to provide this portion of the notification results in any harm to his appeal.  Therefore, the Board may proceed with adjudication of his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has hearing loss of the right ear as a result of acoustic trauma he sustained during active service.  He notes that he worked as a load master aboard a cargo plane during service, and that his seat was near one of the engines.  The Veteran states that he was provided hearing protection but that it was not very effective.  He further notes that service connection has been established for hearing loss of the left ear, and argues that the same noise exposure that resulted in the hearing loss of the left ear also caused hearing loss of the right ear.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

After careful review of the Veteran's contentions as provided in his sworn testimony and his written statements and of the medical evidence, the Board finds that entitlement to service connection for hearing loss of the right ear is not warranted.  The evidence does not show that the Veteran has or has ever had hearing loss as defined by 38 C.F.R. § 3.385.  

The service treatment records show that the Veteran underwent an audiometric examination as part of his June 1969 entrance examination.  His auditory thresholds were -5, -5, -5, and -5 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz for the right ear.  The examination did not record an auditory threshold at 3000 Hertz.  

The Veteran was also provided an audiometric examination in December 1971 as part of the final physical examination he underwent prior to discharge.  The auditory thresholds for the right ear were 20, 20, 20, 10, and 20 at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He also reported hearing loss on a Report of Medical History obtained at that time, which the examiner explained referred to moderate hearing loss bilaterally.  The Board notes that while these measurements demonstrates an upward shift in the auditory thresholds, it does not rise to the level required to be considered a disability under 38 C.F.R. § 3.385.  

The post service medical records show that the Veteran underwent VA audiological testing in November 1972, which was only two months following his discharge.  The right ear had auditory thresholds of 5, 10, 10, and 10 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  The examination did not record an auditory threshold at 3000 Hertz.  Speech discrimination was 94 percent.  Once again, this examination fails to meet the definition of hearing loss outlined in 38 C.F.R. § 3.385.  

Other post service medical records include private medical records from the Veteran's employer dating from the 1970s to the 1980s which include several audiograms; a December 2010 VA hearing examination; and a June 2012 VA hearing examination.  However, none of these examinations demonstrate hearing loss to the level required by 38 C.F.R. § 3.385.  For example, on the most recent examination in June 2012, the right ear had auditory thresholds of 15, 20, 15, 10, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was a normal 100 percent.  These findings do not meet the requirements of 38 C.F.R. § 3.385.  

In summary, the Board finds the Veteran's reports of noise exposure to be entirely credible and consistent with the nature of his military service.  Furthermore, the May 2011 and June 2012 VA opinions that relate the Veteran's hearing loss of the left ear and upward shift in hearing thresholds in the right ear to the noise exposure have been noted, and are not disputed by the Board.  Indeed, service connection for the left ear has been established on the basis of these opinions.  However, the Veteran's hearing loss of the left ear meets and exceeds the requirements of 38 C.F.R. § 3.385.  His right ear hearing, even with the upward shifts noted on examination, does not.  

The Board is sympathetic to the Veteran's contentions, but notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  In claims for service connection for hearing loss, the Board is governed by the requirements of 38 C.F.R. § 3.385 and is not free to simply disregard this regulation.  As there is no evidence to show that the Veteran's hearing thresholds or speech discrimination of the right ear meet or have ever met these requirements, service connection may not be established for that ear.  If the Veteran is unfortunate enough to suffer an increase in the hearing thresholds for the right ear so that the requirements of 38 C.F.R. § 3.385 are met, the Board suggest that he submit a new claim at that time. 

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hearing loss of the right ear is denied. 


REMAND

In June 2010, the Board remanded the issue of entitlement to service connection for glaucoma.  The requested development included providing the Veteran an examination of his glaucoma, and then having the examiner opine as to whether or not his glaucoma was either caused or aggravated by the Veteran's service connected diabetes.  In fact, that portion of the opinion request addressing aggravation was printed in boldface.  

At this point, the Board notes that secondary service connection may be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Consequently, the Veteran was provided a VA examination of his eyes in December 2010.  Following the examination, the diagnoses were diabetes mellitus without diabetic retinopathy; primary open angle glaucoma; bilateral cataracts; and mild dry eye syndrome.  After restating the opinion request including a reference to aggravation, the examiner opined that the Veteran's glaucoma, cataracts, and diabetic retinopathy are not least as likely as not caused by or the result of diabetes mellitus.  The rationale was that the Veteran did not have any evidence of diabetic retinopathy; that diabetes mellitus was not a clinically significant risk factor for glaucoma; and that the level of cataracts is age-appropriate.  Dry eye syndrome was related to the diabetes mellitus, and the record shows that service connection for this disability was established in a July 2012 rating decision.  

Unfortunately, while this opinion address and dismisses the possibility of direct service connection due to diabetes mellitus, it does not address whether or not the Veteran's glaucoma has been aggravated by his service connected diabetes mellitus, as was requested by the Board.  While the examiner undoubtedly believes that his opinion and rationale stating that diabetes mellitus is not a risk factor for glaucoma leads to the inference that aggravation is precluded, the Board is unable to make this assumption.  Instead, the possibility of aggravation must be specifically addressed by the examiner.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must ensure that the possibility of aggravation is explicitly addressed in a competent medical opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the December 2010 examination and provided the accompanying opinion.  After a review of the claims folder and the previous opinion, the examiner must specifically address the possibility of aggravation due to the Veteran's service connected diabetes mellitus.  The examiner should attempt to provide the following opinion:

a) Is it as likely as not that any service connected disability, including diabetes mellitus, aggravates (results in a permanent increase in the level of disability beyond the natural progression of the disease) the Veteran's glaucoma or cataracts?  If so, that aspect of the disability which is due to aggravation must be identified.  The reasons and bases for this opinion should be provided.  

If the examiner who provided the December 2010 opinion is no longer available, the claims folder should be provided to a VA practitioner of equal or greater qualifications and this practitioner should provide the requested opinion.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be noted and any evidence necessary to provide the opinion should be identified.  The Veteran should not be scheduled for an additional examination unless it is deemed necessary by the examiner.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


